DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 19, 2022 has been entered.  Claims 1, 2-7, 9, 10, 12-14 and 16-20 have been amended.  Claims 1-20 are pending.  
 

Information Disclosure Statement
	Information disclosure statements dated 10/19/22 and 10/21/22 have been acknowledged and considered.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: onboarding and policy management platform and mitigation analysis and output generation platform in claim 1.  The term “platform” is considered a generic placeholder and is not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  


2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-8 and 9-15 are drawn to a computing platform for determining a mitigation output and eligibility for a requested product based on the mitigation output, which is within the four statutory categories (i.e. machine).   Claims 16-20 are drawn to a method for determining a mitigation output and eligibility for a requested product based on the mitigation output, which is within the four statutory categories (i.e. process).    


2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
(Currently Amended) A computing platform comprising: 
an onboarding and policy management platform in connection with a computing device over a network, the onboarding and policy management platform receiving onboarding inputs in connection with an onboarding process from the computing device over the network, the onboarding inputs including a request to purchase a product; 
the onboarding and policy management platform sending, to the computing device and based on the request to purchase the product, one or more commands to display a request to collect data from the computing device; and 
 a mitigation analysis and output generation platform receiving first data of a first type and second data of a second type different from the first type in connection with the onboarding process, the mitigation analysis and output generation platform analyzing the first data and the second data for inconsistencies; 
and determining based on the analysis of the first data and the second data, a mitigation output indicating a level of inconsistency between the first data and the second data, the level of inconsistency indicating a probability of fraud during the onboarding process, the onboarding and policy management platform determining, based on the mitigation output, eligibility for the requested product, 
wherein the first and second data are personal health data of a user of the computing device and are collected via sensors of the computing device.
The limitations of receiving onboard inputs; sending one or more commands to collect data; receiving first and second data; analyzing the first and second data for inconsistencies; determining based on the analysis a mitigation output; and determining based on the mitigation output eligibility for the requested product; wherein the first and second data are personal health data as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is directed to receiving information, analyzing the information, and determining eligibility based on a request.  This is a concept relating to tracking or organizing information.  Tracking or organizing information or filtering content has been found to be an abstract idea and a method of organizing human behavior.  See MPEP 2106.04(a)(2)(II)(D).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          This is a method of organizing data in connection with the onboarding process thus falling into one category of abstract idea. That is other than reciting an “onboarding and policy management platform”; “computing device”; and “network” language, nothing in the claim element precludes the steps from describing concepts related to receiving and organizing patient data to generate a report.  If a claim limitation, under its broadest reasonable interpretation, covers concepts related to interpersonal and intrapersonal activities then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Accordingly, the claim recites an abstract idea.

The Examiner further submits that certain of the underlined limitations constitute “a mental process” because analyzing the first data and the second data for inconsistencies; determining based on the analysis a mitigation output; and determining eligibility for the requested product are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  	


	Independent claims 9 and 16 teach similar subject matter as claim 1 and are directed to a similarly recited abstract concept.  

Furthermore, dependent claims 2, 10 and 17 describe the personal health data which further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

In relation to dependent claims 3-7, 11-13 and 18-20 these claims further specify analyzing first data and second data for inconsistencies which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

In relation to claims 8 and 15 these claims specify determining the mitigation output by determining a fraud probability score which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
(Currently Amended) A computing platform comprising: 
an onboarding and policy management platform in connection with a computing device over a network, the onboarding and policy management platform receiving onboarding inputs in connection with an onboarding process from the computing device over the network, the onboarding inputs including a request to purchase a product; 
the onboarding and policy management platform sending, to the computing device and based on the request to purchase the product, one or more commands to display a request to collect data from the computing device; and 
 a mitigation analysis and output generation platform receiving first data of a first type and second data of a second type different from the first type in connection with the onboarding process, the mitigation analysis and output generation platform analyzing the first data and the second data for inconsistencies; 
and determining based on the analysis of the first data and the second data, a mitigation output indicating a level of inconsistency between the first data and the second data, the level of inconsistency indicating a probability of fraud during the onboarding process, the onboarding and policy management platform determining, based on the mitigation output, eligibility for the requested product, 
wherein the first and second data are personal health data of a user of the computing device and are collected via sensors of the computing device.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:

add insignificant extrasolution activity to the abstract idea, see MPEP 2106.05(g).  
 collected via sensors of the computing device amounts to mere data gathering amount to mere instructions to apply an exception 
the recitations performing the functions by an onboarding and policy management platform and mitigation and output generation platform amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0033] and [0039] of the present Specification, see MPEP 2106.05(f).  Paragraphs [0033] and [0039] describe both platforms as including one or more processors, memory and communication interface.  
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of performing the functions by platforms in connection with a computer device over a network merely limits the abstract idea the environment of a computer and the recitation of the personal health data collected via sensors of the computing device generally links the abstract idea to sensors, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claims 9 and 16 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:


Claim 14: This claim specifies the sensor associated with the computing device is disposed in a wearable device which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step     2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  Therefore, claims 1-20 are ineligible under 35 USC §101.


Subject Matter free from Prior Art
Lehman (2013/0204645) teaches analyzing the first data and the second data for inconsistencies;  (Lehman; para. [0051] Some of the data may be fact-checked (i.e. analyze data for inconsistencies) at the insurer's side 102 via the claims services server(s) 122 and/or mobile client side 104 to clarify the facts related to the claim, validate the policy and claim details, and determine whether the insurer must pay compensation) and determining eligibility for the requested product (Lehman; para. [0051] The claims application client may also facilitate or complete the settlement of claims (e.g., a payment, a partial or full satisfaction, liquidation, etc.) when enabled by the insurance servers 116 to make payments to the policyholders or claimants, provide replacements for the damaged items, or arrange for the delivery of services by third party providers through the mobile devices 106).  

Kshirsagar (2013/0055367) teaches a fraud probability score. (Kshiragar para. [0079] teaches identifying the degree of correlation in the form of a “similarity score.”)

The closest foreign prior art of record Gao (CN 107133438) teaches a medical act monitoring method and device that includes verification request and expense auditing request.  The medical pending information is audited by the regulation engine, judges whether includes suspicious medical act in the medical pending information.  The medical act monitoring method and device can accurately detect suspicious medical acts, effectively prevent insurance fraud behavior and reduce public interest loss.       

The closest non-patent literature of record Clark (Clark, Lisa. “Stakeholders: Bullet List of Legal Considerations. Mondaq Business Briefing. 29 May 2012) teach complex billing issues give rise to potential fraud and abuse issues.  A physician billing for a procedure when he or she is not physically present would appear to be fraud.  mHealth medical services are, almost by definition, performed by a physician not physically present.  

The closest prior arts of record do not expressly teach: determining based on the analysis of the first data and the second data, a mitigation output indicating a level of inconsistency between the first data and the second data, the level of inconsistency indicating a probability of fraud during the onboarding process, the onboarding and policy management platform determining based on the mitigation output, eligibility for the requested product.

No final decision on patentability has been made based on the pending rejections.  


Response to Arguments
Applicant's arguments filed Oct. 19, 2022 have been fully considered but they are not persuasive.  It is noted that the rejection under 35 USC 101 has been updated in light of Applicant’s claim amendments, thus making Applicant’s arguments moot.  However, in the interest of clarity, Examiner will address all relevant arguments.  

Applicant begins arguments on pg. 11 of the Remarks traversing the claim interpretation of “onboarding and management platform” and “mitigation analysis and output generation platform” under 35 USC 112(f) means plus function.  Applicant argues that the limitations provide sufficient structure with the term itself and the claims recite structure of the terms.  As an example Applicant states that claim 1 teaches the onboarding and policy management platform receives inputs in connection with a computing device and the platform receiving from the computing device.  The claim clearly teaches onboarding and policy management platform receiving data from another device but does not teach sufficient structure for the platform, itself, which is receiving the data.  Similarly, no structure is taught for the teaching of the “mitigation analysis and output generation platform.”  Applicant cites to the functionality taught by the feature but not to any sufficient structure that teaches the functionality.  Therefore Examiner maintains that “platform” is a generic placeholder with no sufficient structure taught to perform the claimed function.  Therefore, the claim interpretation of “platform” as a generic placeholder under means plus function in maintained.   


Applicant begins arguments on pg. 13 of the 10/19/22 Remarks traversing the rejection under 35 USC 101.  Applicant first argues the claims are eligible under Step 2A, prong 1.  Applicant states that the claims do not recite subject matter that involves observation, evaluation, judgment, or opinion that could logically be performed mentally or by pen and paper.  Examiner disagrees.  As stated in the above rejection, claim 1 recites steps directed to analyzing data, determining a mitigation output and determining eligibility.  These steps involve evaluation that can be considered a mental process.  The claim can still teach limitations directed to a mental process even though the claim additionally teaches data collected by sensors. 

Applicant further argues on pg. 13 of the Remarks that are not directed to an abstract idea under Step 2A prong one because the claims recite a specific way to solve a specific problem that goes beyond merely organizing human activity.  Applicant argues that the limitations of the personal health data being collected by sensors of the computer device are not directed to an abstract idea but rather a specific improvement in technology.  Applicant has not persuasively made an argument for how the general recitation of collecting data from sensors is a specific improvement in the technology.  Nevertheless, the claim is still and can be directed to an abstract idea aside the from the additional limitation of the sensor as discussed in the body of the rejection above.  

Applicant further argues that not all methods of organizing human activity are abstract ideas.  Examiner does not suggest this in the body of the rejection.  Examiner states that the claim limitations are related to tracking or organizing information or filtering content which have been found to be an abstract idea and a method of organizing human behavior.  See MPEP 2106.04(a)(2)(II)(D).   Not all methods of organizing human activity are abstract ideas but certain ones including organizing and filtering content have been found to be abstract.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

Applicant argues on pg. 14 of the Remarks that even if the claims were to recite features directed to an abstract idea the claims teach a practical application and are eligible under Step 2A, prong two.  Applicant argues that the recitation of collecting personal health data via sensors of a computing device integrate the purported abstract idea into a practical application.  Applicant states that “the way these features interact and impact each other” integrates the abstract idea into a practical application by providing a system for client verification and verification of user-provided information.  However Applicant gives no details on what “features” interact and impact each other.  Collecting personal health data using sensors is a data gathering step and as recited in the claim and does not teach any improvement to the technology.  

Finally on pg. 15 of the Remarks Applicant argues regarding Step 2B the claims contain elements that when considered in combination amount to “significantly more” that the purported judicial exception.  Applicant states on pg. 16 that the claims recite components as operating in a “purposeful arrangement” to achieve a technological solution.  Applicant specifically points to the limitation of collecting personal health data via sensors of the computing device as amounting to significantly more.  As recited in the body of the rejection Examiner treats this limitation as a data gathering step and the sensors as a field of us limitation.  Applicant has not elaborated on how receiving data from a sensor as described in the claim achieves an improvement in the technology.  Therefore, the argument that collecting data via sensors amounting to “significantly more” than the abstract idea is not persuasive.    

In response to Applicant’s arguments on pg. 16 regarding the streamlined eligibility analysis, while it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to a practical application nor significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above.

Similarly, the streamlined analysis is not a means to circumvent the full analysis under the two-part framework.  A claim that fails to qualify as eligible after step 2B of the full analysis would not be eligible for the streamlined analysis because the claim lacks self-evident eligibility.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        11/4/22